United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE NAVY, NAVAL SEA )
SYSTEMS COMMAND-CENTERS,
)
New Orleans, LA, Employer
)
___________________________________________ )
M.M., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-138
Issued: September 27, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 19, 2009 appellant filed a timely appeal of a September 14, 2009 decision of
the Office of Workers’ Compensation Programs which denied his request for reconsideration as
being untimely filed. Because more than one year elapsed between the most recent merit
decision of February 9, 2004 to the filing of this appeal, the Board lacks jurisdiction to review
the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3. The only decision
properly before the Board is the Office’s September 14, 2009 decision denying his request for
reconsideration.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that his request was untimely filed and failed to
establish clear evidence of error.

FACTUAL HISTORY
On September 22, 2003 appellant, then a 54-year-old quality assurance specialist, filed an
occupational disease claim alleging that he sustained progressive hearing loss in the performance
of duty. The employing establishment advised that he worked in a noisy environment.
Appellant did not stop work.
Appellant submitted evidence which included a statement regarding his employment
history and noise exposure; a November 22, 2002 memorandum from James Sweat an
audiological technician, who indicated that appellant required follow up testing related to
possible changes in his hearing and an October 7, 2003 memorandum from the employing
establishment requesting a follow-up appointment related to his hearing. The record concludes
diagnostic hearing examination and audiogram results dated June 18, 1998 to December 16,
2002; a January 2, 2003 report from Pascagoula Occupational Health, which revealed a
significant threshold shift and worsening hearing loss; and a January 6, 2003 report from David
Pedersen, an audiologist, advising that appellant needed to be permanently removed from noise.
On December 5, 2003 the Office referred appellant, together with a statement of accepted
facts, to Dr. John Keebler, a Board-certified otolaryngologist, for a second opinion evaluation.
In a January 6, 2004 report, Dr. Keebler reviewed appellant’s history of injury and treatment and
determined that he had severe bilateral hearing loss, which was present prior to his federal
employment. He noted that when appellant was tested in June 1998, seven months after his
federal employment started, there was a severe hearing loss. Dr. Keebler advised that no change
had occurred since June 1998.1
In a February 9, 2004 decision, the Office denied appellant’s claim finding that his
hearing loss was not causally related to his employment exposure.
On March 15, 2004 appellant requested reconsideration. He requested that his June 1998
audiology report be considered. Appellant noted that Dr. Keebler’s hearing booth had a broken
door and was not usable. The Office received copies of previously submitted evidence.
In a February 10, 2005 decision, the Office denied appellant’s request for reconsideration
without a review of the merits on the grounds that his request did not raise substantial legal
questions or include new and relevant evidence.
On August 18, 2009 appellant filed a claim for recurrence commencing on
November 22, 2002. He submitted an April 13, 2009 letter from the Office of Personnel
Management finding that he was disabled from his position as a quality assurance specialist and
approving his claim for disability retirement. On August 25, 2009 the Office advised appellant
that it could not consider a recurrence on a denied claim.
On September 8, 2009 appellant requested reconsideration and submitted new evidence.
In a November 8, 2006 report, Christon J. Duhon, an audiologist, determined that appellant was
1

Dr. Keebler and an audiologist indicated that the audiometric test results were valid and representative of
appellant’s hearing sensitivity.

2

exposed to high levels of environmental noise and advised that he could no longer work in noise
hazardous areas. In a November 14, 2006 report, Commander Ward L. Reed, of the employing
establishment outpatient clinic, advised that appellant was seen for an administrative evaluation
of permanent threshold shift. Appellant was seen by Mr. Duhon, who determined that he had a
significant degree of ongoing hearing loss, consistent with continued sensorineural damage, most
likely due to noise exposure in the occupational setting. Commander Reed indicated that
appellant was no longer qualified for occupational exposure to noise. He advised that continued
exposure to the noise most likely would cause the hearing loss to progress. Commander Reed
advised that it was questionable as to whether appellant had sufficient hearing to safely perform
his critical job functions, especially on board ships that were undergoing sea trials. Additionally
a February 19, 2009 audiogram from an unknown audiologist noted findings and indicated that
appellant was seeking medical retirement. It noted a history of army service in Vietnam from
1968 to 1971 and exposure to artillery since 1997. The report contained an annotation that
appellant’s hearing loss was comparable to 2006. The Office also received a January 29, 2008
audiogram from Garreth E. Barber, an audiologist.
In a September 14, 2009 decision, the Office denied appellant’s request for
reconsideration for the reason that it was not timely filed and failed to present clear evidence of
error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act2 does not entitle a claimant
to a review of an Office decision as a matter of right. This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.3 The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).4 As one such limitation, it has stated that it will
not review a decision denying or terminating a benefit unless the application for review is filed
within one year of the date of that decision.5 The Board found that the imposition of this oneyear limitation does not constitute an abuse of the discretionary authority granted the Office
under section 8128(a).6 Section 10.607(b) states that the Office will consider an untimely
application for reconsideration only if it demonstrates clear evidence of error by the Office in its
most recent merit decision. The reconsideration request must establish that the Office’s decision
was, on its face, erroneous.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
that was decided by the Office. The evidence must be positive, precise and explicit and must
2

5 U.S.C. §§ 8101-8193.

3

Id. at § 8128(a).

4

Annette Louise, 54 ECAB 783, 789-90 (2003).

5

20 C.F.R. § 10.607(a); see Alberta Dukes, 56 ECAB 247 (2005).

6

Sean C. Dockery, 56 ECAB 652 (2005); Mohamed Yunis, 46 ECAB 827, 829 (1995).

7

20 C.F.R. § 10.607(b).

3

manifest on its face that the Office committed an error. Evidence that does not raise a substantial
question concerning the correctness of the Office’s decision is insufficient to establish clear
evidence of error. It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by the Office of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of the Office.8 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in the medical opinion or establish a clear procedural error, but must be of sufficient
probative value to shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of the Office’s decision. The Board makes an independent
determination of whether a claimant has submitted clear evidence of error on the part of the
Office such that it abused its discretion in denying merit review in the face of such evidence.9
ANALYSIS
In its September 14, 2009 decision, the Office properly determined that appellant failed
to file a timely application for review. It issued its most recent merit decision on
February 9, 2004.
Appellant’s September 8, 2009 letter requesting reconsideration was
submitted more than one year after the February 9, 2004 merit decision and was, therefore,
untimely.
In accordance with internal guidelines and with Board precedent, the Office properly
performed a limited review to determine whether appellant’s application for review showed clear
evidence of error, which would warrant reopening his case for merit review under section
8128(a) of the Act, notwithstanding the untimeliness of his application. It reviewed the evidence
submitted by appellant, but found that it did not establish that the Office’s prior decision was in
clear error.
The Board finds that the evidence submitted by appellant in support of his application for
review does not raise a substantial question as to the correctness of the Office’s decision and is
insufficient to demonstrate clear evidence of error. The issue in this case is whether the Office
properly denied appellant’s claim for hearing loss on February 9, 2004. It found that the medical
evidence was insufficient to establish that appellant’s hearing loss was due to employmentrelated noise exposure.
In a November 14, 2006 report, Commander Reed, advised that appellant was seen for an
administrative evaluation of permanent threshold shift and noted that an audiologist determined
that appellant had a significant degree of ongoing hearing loss, consistent with continued
sensorineural damage, most likely due to noise exposure in the occupational setting. The Board
finds that this report does not establish clear evidence of error. There is no indication that
Commander Reed is a physician. Appellant’s claim was denied on the lack of medical evidence
supporting that his claimed hearing loss was causally related to his employment. As he is not a
physician, as defined under the Act, this evidence is not sufficient to show that the Office erred
8

Steven J. Gundersen, 53 ECAB 252, 254-55 (2001).

9

Id.

4

in its prior decision.10 Evidence which does not raise a substantial question concerning the
correctness of the Office’s decision is insufficient to establish clear evidence of error.
Appellant also submitted reports and audiograms from audiologists and nurses who
similarly are not physicians under the Act. This evidence includes a November 8, 2006 report
from Mr. Duhon, an audiologist, a January 24, 2009 nurse’s report and a January 29, 2008
audiogram from Mr. Barber, an audiologist. Additionally, appellant submitted a February 19,
2009 audiogram from an unknown audiologist. The Board notes that audiologists and nurses are
not physicians and this evidence was never reviewed or interpreted by a physician.11
Accordingly, this evidence has no probative medical value and is insufficient to establish clear
evidence of error.
Office procedures provide that the term “clear evidence of error” is intended to represent
a difficult standard. The claimant must present evidence which on its face shows that the Office
made an error (for example, proof of a miscalculation in a schedule award). Evidence such as a
detailed, well-rationalized report, which if submitted prior to the Office’s denial, would have
created a conflict in medical opinion requiring further development, is not clear evidence of error
and would not require a review of a case.12
The Board finds that the evidence submitted by appellant in support of his untimely
reconsideration request is insufficient to shift the weight of the evidence in favor of his claim or
raise a substantial question as to the correctness of the Office’s last merit decision. Therefore,
the Board finds that appellant has not established clear evidence of error.
On appeal, appellant alleged that the medical evidence was not taken into consideration.
However, the record reflects that the medical evidence was reviewed. Appellant also questioned
the report of Dr. Keebler and contended that it should be invalidated as the sound proof booth
was not capable of being closed and was very dusty. The Board notes that Dr. Keebler and the
audiologist advised that the test results were valid and indicative of his hearing sensitivity. There
is no evidence to support appellant’s assertion. Appellant also asserted that the Office’s decision
was fraught with errors including the wrong place of employment. The Board notes that the
Office noted that appellant was employed by the Department of the Navy as a quality assurance
specialist. There is no evidence of any other civilian employer. Furthermore, any reference to
the wrong place of employment would not be clear evidence of error regarding the underlying
issue of whether appellant’s hearing loss was employment related.13

10

See 5 U.S.C. § 8101(2). This subsection defines the term “physician.” See also Charley V.B. Harley, 2 ECAB
208, 211 (1949) (where the Board held that medical opinion, in general, can only be given by a qualified physician).
11

See id.

12

Annie L. Billingsley, 50 ECAB 210 (1998); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.3(c) (January 2004).
13

The Board notes that, on appeal, appellant submitted new evidence. The Board cannot consider this evidence,
however, as its review of the case is limited to the evidence of record which was before the Office at the time of its
final decision. 20 C.F.R. § 501.2(c); see Steven S. Saleh, 55 ECAB 169 (2003).

5

CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely filed and failed to show clear
evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the September 14, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 27, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

